Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2.	Claims 1-9 are pending in Instant Application. 
Response to Arguments
3.	Applicant’s arguments, see applicant’s arguments and remarks, filed 08/31/2021, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 as being obvious over CN105912988A issued to Wu et al. (Wu) (Applicant’s IDS) in view of US 9,672,707 issued to Kerzner further in view of US 2016/0274762 issued to Lopez et al. (Lopez) and further in view of US 9,465,392 issued to Bradley et al. (Bradley).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 9 are rejected under 35 USC 103 as being obvious over CN105912988A issued to Wu et al. (Wu) (Applicant’s IDS) in view of US 9,672,707 issued to Kerzner.
As per claim 1, Wu teaches a method of controlling a parameter of an environment (Wu: Page 4 – environmental data can include voice data, temperature variation data, Intensity variation data etc.), the environment one in which a display is employed by a user (Wu: Page 1, Abstract – the headset VR equipment is connected to the user), the display such that user awareness of the environment is reduced (Wu: Page 1, Abstract – interference of the surrounding environment on the user wearing the headset VR equipment can be reduced), comprising: a. receiving a first signal at a hub computing environment indicating that a display is being used by a user (Wu: Page 1, Abstract: the headset VR equipment is connected with the environment monitoring equipment, the environment data transmitted by the environment monitoring equipment is acquired (receive first signal)), the display one in which user awareness of their environment is reduced, the display driven by a display computing environment (Wu: Page 1, Abstract - the user wearing the headset VR equipment can be timely prompted according to surrounding environment change, interference of the surrounding environment on the user wearing the headset VR equipment can be reduced), the hub computing environment coupled to at least one environmental control device (Wu: Page 4 – coal gas monitoring device, intelligent doorbell); 
Wu however does not explicitly teach and b. in response to the received first signal, transmitting a second signal to the at least one environmental control device to cause a change to a parameter of the environment.
Kerzner however explicitly teaches and b. in response to the received first signal, transmitting a second signal to the at least one environmental control device to cause a change to a parameter of the environment (Kerzner: Col. 33, ll. 66 to Col. 34, ll. 29 – monitoring system control unit 410 may transmit data indicative of a prompt that is received by the virtual reality headset 480. The prompt may include a selectable icon indicating that that an alarm event is occurring in the Driveway, and the selectable icon may be output via the display of the virtual reality headset; The interactive augmented reality environment may allow a user to interact with one or more aspects of a virtual model of a property such as, for example a property 101. In some instances, such interactions may result in a modification to one or more features of the real world property 101 (e.g., changes in lighting, positioning of holograms, or the like)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wu in view of Kerzner to teach that in response to the received first signal, transmitting a second signal to the at least one environmental control device to cause a change to a parameter of the environment. One would be motivated to do so as The interactive augmented reality (Kerzner: Col. 33, ll. 66 to Col. 34, ll. 29).

As per claim 9, the claim resembles claim 1 wherein Kerzner teaches a non-transitory computer readable medium (Kerzner: Col. 29, ll. (49-51) – a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor).

5.	Claims 2-4 are rejected under 35 USC 103 as being obvious over CN105912988A issued to Wu et al. (Wu) (Applicant’s IDS) in view of US 9,672,707 issued to Kerzner and further in view of US 2016/0274762 issued to Lopez et al. (Lopez).
As per claim 2, the modified teaching of Wu teaches the method of claim 1 however does not explicitly teach wherein the environment control device is a thermostat, and the transmitting a second signal includes transmitting a signal to lower a set temperature on the thermostat. 
Lopez however explicitly teaches wherein the environment control device is a thermostat, and the transmitting a second signal includes transmitting a signal to lower a set temperature on the thermostat (Lopez: ¶ 0024 – UI may present information regarding the current status of the target device (e.g., current temperature, mode, target temperature) as well as controls to interact with the interface (e.g., to turn off the thermostat or adjust the target temperature (adjusting is considered as setting a temperature to lower))). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Wu in view of Lopez to teach that the environment control device is a thermostat, and the transmitting a second signal includes transmitting a signal to lower a set temperature on the thermostat. One would be motivated to do so as UI may present information regarding the current status of the target device (e.g., current temperature, mode, target temperature) as well as controls to interact with the interface (e.g., to turn off the thermostat or adjust the target temperature (adjusting is considered as setting a temperature to lower)) (Lopez: ¶ 0024).

Lopez however explicitly teach wherein the environment control device is a light controller, and the transmitting a second signal includes transmitting a signal to lower a lighting level on the light controller (Lopez: ¶ 0047 – each target device is controlled by a separate application (app). The app may present a UI to the user that allows the user to gather information regarding the current state of the target device (e.g., light intensity or color of a selected light bulb), modify the settings of the target device (e.g., increase the light intensity, change the color, set a time for automatic switch-off (lower the lighting level)), or both).

As per claim 4, the modified teaching of Wu teaches the method of claim 1 however does not teach wherein the environment control device is a device controller, and the transmitting a second signal includes transmitting a signal to the device controller to cause an associated device to be placed into a sleep or low power mode.
Lopez however explicitly teaches wherein the environment control device is a device controller, and the transmitting a second signal includes transmitting a signal to the device controller to cause an associated device to be placed into a sleep or low power mode (Lopez: ¶ 0038 – the light sources 120 and 160 and camera modules 110 and 150 are turned off or set in low-power mode when the AR device is not worn by the user).

6.	Claims 5 and 7-8 are rejected under 35 USC 103 as being obvious over CN105912988A issued to Wu et al. (Wu) (Applicant’s IDS) in view of US 9,672,707 issued to Kerzner and further in view of US 9,465,392 issued to Bradley et al. (Bradley).
As per claim 5, the modified teaching of Wu teaches the method of claim 1 however does not explicitly teach wherein a combination of a category of the received first signal and a category of the transmitted second signal form a portion of an entry in a user profile.
Bradley however explicitly teaches wherein a combination of a category of the received first signal (Bradley: Col. 2, ll. (8-19) – each person entering the room may be identified, and a search is made for a profile for the identified individual. Should no profile exist, the identified individual may be given an option for creating a stored temperature profile through data entry. Also, the stored data with respect to individuals may include the facial recognition profiles of Such individuals. In this implementation, a facial recognition scanner may be used to scan the facial, features of individuals entering the room so that the stored profile may be used in the sensing and correlation of the body temperature of the individual).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Wu in view of Bradley to teach a combination of a category of the received first signal and a category of the transmitted second signal form a portion of an entry in a user profile. One would be motivated to do so as a firs signal or scanning may be used to scan the facial feature based on user profile and based on the sensing a second signal can be used to correlate the body temperature with the surrounding temperature (Bradley: Col. 2, ll. (8-19)).

As per claim 7, the modified teaching of Wu teaches the method of claim 1 however does not explicitly teach further comprising detecting whether another user is present in the environment, and wherein the transmitted second signal is further dependent on the result of the detecting.
Bradley however explicitly teaches further comprising detecting whether another user is present in the environment, and wherein the transmitted second signal is further dependent on the result of the detecting (Bradley: Col. 4, ll. (62-65), Fig. 4 – a determination is made as to whether there is anyone in the room, step 64. If Yes, the target people in the room whose body temperatures are to be sensed, step 65, are located and their body temperature sensed, step 66).

As per claim 8, the modified teaching of Wu teaches the method of claim 1 however does not explicitly teach further comprising detecting whether another user is participating in an application running on the display computing environment, and wherein the transmitted second signal is further dependent on the result of the detecting.
(Bradley: Col. 4, ll. (55-65), Fig. 4 – at the entry to the room, the facial images of people are scanned for recognition (meaning if more than one user is participation in the sensing application running in the computing environment), and a determination is made as to whether there is anyone in the room, step 64. If Yes, the target people in the room whose body temperatures are to be sensed, step 65, are located and their body temperature sensed, step 66).

7.	Claim 6 is rejected under 35 USC 103 as being obvious over CN105912988A issued to Wu et al. (Wu) (Applicant’s IDS) in view of US 9,672,707 issued to Kerzner in view of US 9,465,392 issued to Bradley et al. (Bradley) and further in view of US 2016/0274762 issued to Lopez et al. (Lopez).
As per claim 6, the modified teaching of Wu in view of Bradley teaches the method of claim 5 however does not explicitly teach wherein the category of the first signal is display usage and the category of the second signal is selected from the group consisting of: lighting, temperature, CE device, and combinations thereof.
Lopez however explicitly teaches wherein the category of the first signal is display usage and the category of the second signal is selected from the group consisting of: lighting, temperature, CE device, and combinations thereof (Lopez: ¶ 0065 – the selection is processed and the interface updated in operation for example, a new menu with further elements or information may be displayed. As another example, settings for the device (e.g., a target temperature for a thermometer or a degree of intensity for a light) may be modified).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Wu in view of Bradley and further in view of Lopez to teach a combination of a category of the received first signal and a category of the transmitted second signal form a portion of an entry in a user profile. One would be motivated to do so as the selection is processed and the interface updated in operation for example, a new menu with further elements or information may be displayed. As another example, settings for the device (e.g., a target temperature for a thermometer or a (Lopez: ¶ 0065).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458